NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

MICHAEL RE, and REBECCA RE,        )
INDIVIDUALLY and as NATURAL        )
PARENTS and LEGAL GUARDIANS        )
of K.R., a MINOR,                  )
                                   )
           Appellants,             )
                                   )
v.                                 )                    Case No. 2D18-3496
                                   )
AMERICAN ECONOMY INSURANCE         )
COMPANY, and WOMEN'S CARE          )
FLORIDA, LLC d/b/a WOMEN'S CARE    )
TAMPA,                             )
                                   )
           Appellees.              )
___________________________________)

Opinion filed October 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Laurel M. Lee, Judge.

Tracy Raffles Gunn, Lee D. Gunn IV, and
Scott A. Arthur of Gunn Appellate Practice,
P.A., Tampa, for Appellant.

Jonathan R. Rosenn and Jeffrey S. Lapin of
Lapin & Leichtling, LLP, Coral Gables, for
Appellee.


PER CURIAM.


             Affirmed.
KELLY, MORRIS, and BADALAMENTI, JJ., Concur.




                                   -2-